Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Bird’s Song of North Carolina,
(NPI: 1871838409),
(PTAN: C148),

Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-13-1079
Decision No. CR3243

Date: May 30, 2014

DECISION

Petitioner, Bird’s Song of North Carolina (Bird’s Song), is a mental health clinic whose
sole owner is Dr. Brenda Harris, a psychiatrist. Bird’s Song applied to enroll in the
Medicare program, and the Medicare contractor, acting on behalf of the Centers for
Medicare & Medicaid Services (CMS), granted its application effective February 19,
2013. CMS Exhibits (Exs.) 5, 7. Petitioner’s owner challenged that effective date and
sought enrollment beginning September 2, 2012, the date she began providing services at
Bird’s Song. CMS Ex. 6. Ina reconsidered determination, the contractor upheld the
February 19, 2013 effective date. CMS Ex. 7. Bird’s Song timely appealed, and the case
was assigned to me.

My Acknowledgement and Pre-Hearing Order (Pre-Hearing Order) advised the parties
that they must submit pre-hearing briefing including written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party affirmatively requested an opportunity to cross-examine a witness. Pre-Hearing
Order J 8, 9; see Vandalia Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB
No. 1823, at 8 (2002) (holding that the use of written direct testimony for witnesses is
permissible as long as the opposing party has the opportunity to cross-examine those
witnesses). Although CMS proposes one witness, Petitioner did not request to cross-
examine the witness. Therefore I now close the record and decide the case upon the
written record. See Pre-Hearing Order, at 5-6 (§ 9-11).

For the reasons set forth below, I reverse the reconsidered determination and find that
December 20, 2012, is the appropriate effective date for the supplier’s Medicare
enrollment (with a retrospective billing date of November 20, 2012).

Findings of Fact and Conclusions of Law

1. Bird’s Song is entitled to a December 20, 2012 effective date pursuant to
CMS’s policy.

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505.
“Enrollment” is the process used by CMS and its contractors to: 1) identify the
prospective supplier; 2) validate the supplier’s eligibility to provide items or services to
Medicare beneficiaries; 3) identify and confirm the supplier’s owners and practice
location; and 4) grant the supplier Medicare billing privileges. 42 C.F.R. § 424.502. To
enroll in Medicare, a prospective supplier must complete and submit an enrollment
application. 42 C.F.R. §§ 424.510(d)(1), 424.515(a). An enrollment application is either
a CMS-approved paper application or an electronic process approved by the Office of
Management and Budget. 42 C.F.R. § 424.502. Ifa physician or physician organization
meets all program requirements, CMS allows retrospective billing for up to “30 days
prior to their effective date if circumstances precluded enrollment in advance of
providing services to Medicare beneficiaries.” 42 C.F.R. § 424.521(a)(1).

When CMS determines that a physician or physician organization meets the applicable
enrollment requirements, it grants Medicare billing privileges, which means that the
physician or physician organization may submit claims and receive payments from
Medicare for covered services provided to program beneficiaries. The effective date for
those billing privileges “is the /ater of the date of filing” a subsequently approved
enrollment application or “the date an enrolled physician . . . first began furnishing
services at a new practice location.” 42 C.F.R. § 424.520(d) (emphasis added). The
“date of filing” is the date that the Medicare contractor “receives” a signed provider
enrollment application that the Medicare contractor is able to process to approval.

73 Fed. Reg. 69,726, 69,769 (Nov. 19, 2008).

Here, Bird’s Song applied for Medicare enrollment, submitting Form CMS-855A, an
application form for enrollment in the Medicare Part A program, which the Medicare
contractor received on December 20, 2012. CMS Exs. 1-2. However, Petitioner should
have submitted a Form CMS-855B, an application for enrollment as a supplier in the
Medicare Part B program. On January 31, 2013, the Medicare contractor returned
Petitioner’s CMS-855A application and instructed Petitioner to submit a form CMS-
855B. CMS Ex. 2. On February 19, 2013, the contractor received Petitioner’s
application on the correct application form. CMS Ex. 3. The contractor subsequently
approved this application and granted Petitioner enrollment in the Medicare Part B
program with an “effective date” of January 20, 2013, 30 days prior to the receipt of
Petitioner’s February 19, 2013 CMS-855B application.| CMS Exs. 5, 7.

The contractor did not comply with agency policy when it returned Petitioner’s
application on January 31, 2013. The Medicare Program Integrity Manual (MPIM)
requires that, if the “wrong application was submitted (e.g., a Form CMS-855B was
submitted for Part A enrollment),” the contractor will develop the application, rather than
return it. MPIM CMS Pub. 100-08, ch. 15 § 15.8.2A (rev. 474, eff. October 8, 2013).
The manual further instructs the contractor to request the applicant to submit a new or
corrected complete application - including all necessary documentation - within 30
calendar days from the date the contractor requested the missing information or
documentation. See Medical Services of Suffolk County PC, DAB No. CR3149, at 3
(2014) (reversing a contractor’s effective date determination where a supplier first filed
the wrong application but then timely filed the correct application upon notification). If
the applicant fails to follow-up with the correct form, the contractor may reject the
application. MPIM, ch. 15 § 15.8.2A (citing 42 C.F.R. § 424.525(a)(1), (2)). Thus, when
an applicant initially files the wrong application but timely furnishes the correct
application, the contractor should not reject the initial application but should develop it
instead.

Bird’s Song resent the correct form within 30 days of the contractor’s request.
Accordingly, December 20, 2012, the date the contractor received Petitioner’s first
enrollment application, is the appropriate effective date for the Petitioner’s Medicare
enrollment.

2. Iam not authorized to grant Petitioner’s request for equitable relief:

Petitioner argues that a Medicare contractor representative incorrectly instructed its office
manager to file the wrong enrollment application. Petitioner also argues that a contractor
representative advised its new claims consultant that it would receive an effective date of
September 2, 2012, the start date of Petitioner’s practice. Hearing Request; P. Br. at 3.

' The contractor refers to January 20, 2013 as the effective date. CMS Ex. 5. However,
according to the regulation, February 19, 2013, would actually be the effective date of
enrollment, and January 20, 2013, would be the retrospective billing date. See 42 C.F.R.
§ 424.521 (a).
Petitioner’s assertion that it is entitled to an earlier effective date because it received
incorrect or misleading information from the contractor’s representatives amounts to a
claim of equitable estoppel. It is well-established by federal case law, and in
Departmental Appeals Board precedent, that: (1) estoppel cannot be the basis to require
payment of funds from the federal fisc; (2) estoppel cannot lie against the government, if
at all, absent a showing of affirmative misconduct, such as fraud; and (3) I am not
authorized to order payment contrary to law based on equitable grounds. See, e.g., Office
of Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of
Crawford County, Inc., 467 U.S. 51, 63 (1984); Oklahoma Heart Hosp., DAB No. 2183,
at 16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202
(10th Cir. 2009); US Ultrasound, DAB No. 2302, at 8 (2010). Here, Petitioner has not
alleged affirmative misconduct by the government. It is also well-settled that those who
deal with the government are expected to know the law. See Heckler, 467 U.S. 51 at 63.
Accordingly, I must reject any equitable estoppel argument. Therefore Petitioner’s new
effective date, as discussed above, is December 20, 2012, and not September 2, 2012 as
Petitioner requests.

/s/
Joseph Grow
Administrative Law Judge

